Citation Nr: 1546154	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he received the majority of his treatment at the VA Medical Center (VAMC) in Las Vegas, Nevada, from 1989 to 2009.  The April 2014 Statement of the Case indicates that the AOJ performed an electronic review of outpatient treatment records for the West Los Angeles (February 2011 to February 2012), Las Vegas (February 2011 to February 2012), Chicago (August 2008), and San Francisco (September 2009) VAMCs.  While treatment records from the other VAMCs are of record, treatment records from the Las Vegas facility have not been associated with the Veteran's claims file.  Of note, records from other facilities indicated that the Veteran was getting prescriptions filled at the Las Vegas facility.  In addition, the range of records for the Las Vegas VAMC reviewed by the AOJ does not include the entirety of the period the Veteran testified that he sought treatment at that facility.  On remand, relevant records from the Las Vegas VAMC should be obtained and made a part of the Veteran's file.  

As the Veteran also testified as to receiving private treatment for the claimed disability he should be given an opportunity on remand to identify these records so that VA can obtain them.  Of note, the Veteran testified to receiving treatment at the Michael Reese Hospital in Chicago, Illinois and an unidentified hospital in Long Beach, California.  Records from these facilities do not appear to have been made part of the record.  If the Veteran properly identifies contact information for these or any other facilities and authorizes VA to obtain records, the AOJ should make efforts to obtain all relevant records.  

Lastly, the Board notes that the December 2011 VA examiner did not review the Veteran's VA treatment records.  Therefore, a remand is also necessary to obtain a VA addendum opinion which takes into account all of the relevant evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records, to specifically include relevant treatment records located at the Las Vegas, Nevada VAMC from 1989 to the present, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above has been accomplished, refer the Veteran's VA claims file to the examiner who conducted the December 2011 examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veteran's low back disability.

If, after review of the claims file (to include the recent VA treatment records), the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's lower back disability is related to his active military service?

The examiner must consider the Veteran's lay statements regarding lumbar pain in-service, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology.  The examiner is also asked to address the Veteran's post- service treatment records.

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


